Citation Nr: 1705255	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  14-22 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, J.J., C.G., and J.R.


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1953 to May 1973, with service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appeal has since been transferred to the RO in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge in December 2016.  A transcript of this hearing is associated with the claims file. 

By way of background, service connection for chronic myelogenous leukemia was denied by the Board in October 1996 on the basis that the service connection claim was not well grounded.  This decision is final.  38 C.F.R. § 20.1100.  Subsequent rating decisions in February 1999 and April 1999 denied the Veteran's petition to reopen the service connection claim.  In an October 2001 rating decision, the RO reopened and denied the service connection claim.  The Veteran did not timely appeal that decision, and new and material evidence was not received within one year of its issuance; accordingly, the rating decision became final.  38 C.F.R. §§ 3.104, 3.156.  It is important to note that VA has since amended its regulations to create a new presumptive basis for granting service connection for all chronic B-cell leukemias as secondary to exposure to herbicide agents.  See 75 Fed. Reg. 53, 202 (Aug. 31, 2010).  Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999).  In light of the changes to the pertinent regulations since the otherwise final October 2001 rating decision, the Board will review the service connection claim on a de novo basis.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).
      
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent medical evidence reveals that this Veteran has a chronic B-cell leukemia, in remission.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic myelogenous leukemia are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2016).     


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for certain diseases, including all chronic B-cell leukemias, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Presumed exposure to an herbicide agent applies to Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

Here, the Veteran has a diagnosis of chronic myelogenous leukemia, in remission.  He contends, in part, that his leukemia is the result of exposure to herbicide agents.  His military records document service in the Republic of Vietnam.  Therefore, his exposure to herbicide agents during service is presumed.  Thus, the determinative inquiry in the instant case is whether the Veteran has a diagnosis of a chronic B-cell leukemia. 
In November 2010, the Veteran submitted two VA Hairy Cell and Other B-Cell Leukemias Disability Benefits Questionnaires (DBQs) completed by different doctors.  On one DBQ, Dr. T.B. checked both the yes and no box for the question of whether the Veteran has ever been diagnosed with hairy cell leukemia or any other B-cell leukemia, then provided the diagnosis of chronic myelogenous leukemia.  This conflicting response as to whether the Veteran's leukemia is a hairy cell leukemia or any other B-cell leukemia renders Dr. T.B.'s opinion inadequate.  On the other DBQ, Dr. P.Y checked the yes box for the question of whether the Veteran has ever been diagnosed with hairy cell leukemia or any other B-cell leukemia, and then listed the diagnosis of chronic myelogenous leukemia.  Thus, the adequate medical evidence in the instant case reveals that this particular Veteran has a diagnosis of a B-cell leukemia in remission.  Accordingly, the Board finds that in this particular case, service connection for chronic myelogenous leukemia on a presumptive basis is warranted.  38 C.F.R. §§ 3.102, 3.309(e).  (The Board also highlights in passing a September 1999 medical opinion from Dr. D.W.R. states that Agent Orange is a known carcinogen associated with hematologic malignancies and that there is a strong possibility Agent Orange could have caused the Veteran's chronic myelogenous leukemia.  Another opinion from Dr. D.W.R., dated June 2000, further discusses the possible relationship between chronic myelogenous leukemia and Agent Orange exposure.  A September 2001 medical opinion from Dr. R.T.M. also details the potential relationship between the Veteran's chronic myelogenous leukemia and exposure to herbicide agents in service.)  


ORDER

Service connection for chronic myelogenous leukemia is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


